Title: Thomas Jefferson to Baring Brothers & Company, 28 June 1814
From: Jefferson, Thomas
To: Baring Brothers & Company


          Messrs Barings brothers & co.
            
              Monticello in Virginia. June 28. 14.
             
          Genl Kosciuzko of Paris having a deposit in the banks & funds of the US. and depending considerably for his ordinary expences on the regular remittance of the interest and dividends, has been subjected to great inconveniences by the difficulties proceeding from
			 the circumstances of the general war, and especially for the last year or two. we have embraced the first moment of the peace of Europe to relieve him by a bill of exchange for 400.£ sterling drawn by messrs Boice & Kurtz on Wm Murdoch of London, at 60. days sight, in favor of
			 John Barnes, endorsed to your house, for the use of Genl Kosciuzko at Paris. we have made this endorsement from a knolege of the extensive foreign connections of your house, and a belief in the favorable dispositions you entertain towards the worthy Kosciuzko. I take the liberty of adding my personal sollicitations that you will have the goodness to facilitate as early a remittance of the money to the General as circumstances will admit, and will be thankful for a line of notice of it addressed either to mr John Barnes at George town, district of Columbia, or to myself. I avail myself with pleasure of this occasion of tendering you the assurance of my high esteem & consideration.
          Th:
            Jefferson
        